Decided that under the provision of the revised statutes declaring that males of the age of eighteen years and upwards, and unmarried females of the age of sixteen and upwards, and 110 others, may dispose of iheir personal estate by will, ,(2 R. S. 60, § 21, J no feme covert can make a will of personal estate acquired during coverture, founded upon the mere assent of her husband to the making thereof. That as the husband is entitled to all his wife’s personal estate by survi-vorship, and even during her life, subject to her equity to a support out of it, he ought not to be permitted to deprive his own creditors of the benefit thereof, in case of her death, by permitting her to dispose of it by will during coverture.
• And that a feme covert cannot dispose of her separate estate by will, except in pursuance of a power, either beneficial or in trust, to dispose thereof by will. But that a feme covert having personal estate conveyed to her separate use, *61-,mn an express power to dispose of it by will at her death, may make a will or an instrument in the nature of a will for the purpose of appointing or disposing of it in pursuance of such power. (See 1 R. S. 732, §§ 78. 80, 87. .Idem 735, §§ 105, 100, 110, 115. Idem 737, § 130, and 750, § 10.)
Decided that the insurance money in this case belongs to the personal representatives of the husband, to be disposed of as a part of his personal estate ; and that the instrument propounded as the will of Isabella Leo Wolf ought not to be admitted to probate. Order of the circuit judge affirmed, but without costs against appellant, Respondent’s costs to bo paid out of the insurance money in controversy.